KEARSE, Circuit Judge,
concurring in part and dissenting in part:
I respectfully dissent from so much of the majority’s decision as reverses the judgment dismissing the complaint.
Duboff Electric, Inc. (“Duboff”), an electrical contractor, commenced the present action in the district court to challenge rulings by officials of the City of New York (the “City”) that Duboff had not complied with § 220 of the New York Labor Law (McKinney 1965 & Supp. 1981-1982). Section 220 requires, inter alia, that public construction contractors make contributions to benefit plans for their employees and provides that payments to employees of cash allowances in lieu of contributions to benefit plans do not satisfy § 220. Duboff, which has made cash payments instead of benefit plan contributions, challenges § 220 on three federal grounds: (1) that § 220 is preempted by the Davis-Bacon Act, 40 U.S.C. §§ 276a to 276a-5 (1976), which permits such cash payment substitutions; (2) that the City’s enforcement of § 220 against Duboff at the behest of labor unions constitutes a restraint of trade in violation of the federal antitrust laws, 15 U.S.C. §§ 1 et seq. (1976); and (3) that § 220 deprives Duboff of its Fourteenth Amendment rights to substantive due process and equal protection of the law. I would affirm the district court’s dismissal of the complaint because I believe these claims are insufficient as a matter of law.
(1) I see no merit in Duboff’s claim that New York’s Labor Law § 220 is preempted by the Davis-Bacon Act, 40 U.S.C. § 276a. A state law is not preempted by federal law simply because it is not the same as the federal law; rather it must “stand[] as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress.” Hines v. Davidowitz, 312 U.S. 52, 67, 61 S.Ct. 399, 404, 85 L.Ed. 581 (1941); see Florida Lime & Avocado Growers v. Paul, 373 U.S. 132, 141-42, 83 S.Ct. 1210, 1216-17, 10 L.Ed.2d 248 (1963); Colorado Anti-Discrimination Commission v. Continental Air Lines, 372 U.S. 714, 722, 83 S.Ct. 1022, 1026, 10 L.Ed.2d 84 (1963). Section 220 would conflict with federal law only if Congress had intended to protect employers by allowing them to pay cash in lieu of benefits. It is clear however, as the district court observed in rejecting Duboff’s claim, that the Davis-Bacon Act is designed to protect workers, not employers. Walsh v. Schlecht, 429 U.S. 401, 411, 97 S.Ct. 679, 686, 50 L.Ed.2d 641 (1977). Accordingly, New York’s greater protection for workers is not preempted by Davis-Bacon.
(2) The requirements of which Duboff complains are provisions of New York State’s Labor Law, which plainly reflects state policy and is supervised by persons so authorized by that law. See, e.g., § 220(5)(e). Duboff’s antitrust claims are thus barred by the doctrine of Parker v. Brown, 317 U.S. 341, 63 S.Ct. 307, 87 L.Ed. 315 (1943), which provides that a state’s imposition of anticompetitive restraints “as an act of government,” id. at 352, 63 S.Ct. at 314, establishes antitrust immunity for persons carrying out the state’s program. See also New Motor Vehicle Board v. Orrin W. Fox Co., 439 U.S. 96, 109, 99 S.Ct. 403, 411-412, 58 L.Ed.2d 361 (1978); Bates v. State Bar, 433 U.S. 350, 359-60, 97 S.Ct. 2691, 2696-2697, 53 L.Ed.2d 810 (1977).
(3) Finally I see no possibility that Duboff can prevail on its claim that § 220 deprives it of equal protection and substantive due process. “The day is gone when [the federal court] uses the Due Process Clause of the Fourteenth Amendment to strike down state laws, regulatory of business and industrial conditions, because they may be unwise, improvident, or out of harmony with a particular school of thought.” Williamson v. Lee Optical, Inc., 348 U.S. 483, 488, 75 S.Ct. 461, 464, 99 L.Ed. 563 *391(1955). The equal protection theory is no more viable. “If the classification has some ‘reasonable basis,’ it does not offend the Constitution simply because the classification ‘is not made with mathematical nicety or because in practice it results in some inequality. Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78, 31 S.Ct. 337, 340, 55 L.Ed. 369. ... ‘A statutory discrimination will not be set aside if any state of facts reasonably may be conceived to justify it.’ McGowan v. Maryland, 366 U.S. 420, 426 [,81 S.Ct. 1101, 1105, 6 L.Ed.2d 393].” Dandridge v. Williams, 397 U.S. 471, 485, 90 S.Ct. 1153, 1161, 25 L.Ed.2d 491 (1970).
Finding that each of the federal doctrines invoked by Duboff is unavailing to it, I would affirm the judgment of dismissal.